Citation Nr: 1511582	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits (including special monthly pension), for the purpose of accrued benefits.

2.  Entitlement to recognition of the appellant as a substituting party pursuant to 38 U.S.C.A. § 5121A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945, and was awarded the Silver Star.  He died in January 1990.  His widow died in December 2009.  The appellant is the daughter of the decedents.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The record shows that the appellant was scheduled for a Board hearing in May 2013, but that she failed without explanation to report.  Her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).

The Board previously remanded the appeal in September 2014.  At that time, the Board believed that the appellant's accrued benefits claim included a claim seeking entitlement to Dependency and Indemnity Compensation (DIC) benefits.  Review of the widow's claim, however, shows that she clearly indicated that she was not seeking such benefits.  The record does not otherwise contain any communication from the widow suggesting an intention to seek DIC benefits.  The Board has recharacterized the issues accordingly. 

The Board notes that the appellant in March 2011 completed a form designating an attorney as her representative.  Unfortunately, that attorney is not accredited to represent claimants before VA.  Consequently, the appellant is unrepresented in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required in this case.

The September 2014 Board remand instructed the AOJ to associate the Veteran's claims folder with the appellant's folder.  The record shows that the AOJ acknowledged this instruction, but that the instruction was then annotated with the cryptic code "NOD Record."  It is unclear whether the AOJ failed to comply with the Board's instructions, or attempted to comply but determined that a claims file did not exist.  A less cryptic response by the AOJ perhaps could have resolved the matter, but as it now stands, clarification is needed.  

The Board also instructed the AOJ to determine whether the appellant should be substituted for the widow.  In a well-prepared October 2014 letter, the AOJ informed the appellant that she was entitled to file the current claim as a substitute for her mother.  Thereafter, in a December 2014 supplemental statement of the case, the AOJ simultaneously informed the appellant that she was a substitute claimant (indicating that she was sent a letter in October 2014 which informed her that she was a substitute claimant for VA purposes) and suggesting that she was not such a claimant (indicating that the claim was being denied because the appellant did not pay any last expenses for the widow).  

Moreover, in neither the statement of the case or in any SSOC did the AOJ acknowledge a September 2009 account deposit statement showing that the appellant appeared to have paid an additional $4,500 toward her mother's prepaid funeral account.  Nor did the AOJ acknowledge a bill for private hospital services submitted by the appellant in December 2014 which indicates that someone paid $1,068 of the widow's medical expenses with a personal check.  (The October 2009 claim suggests this bill was paid from the decedent's funds.).  

The September 2014 Board remand additionally instructed the AOJ to provide the appellant with 38 U.S.C.A. § 5103(a) notice regarding the nonservice-connected death pension claim.  This was not accomplished by the AOJ. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's claims file with the current claims folder.  If a claims file for the Veteran does not exist, this should be clearly annotated in the current claims folder, and referenced in any subsequent SSOC.

2.  Provide the appellant with a notice letter that complies with 38 U.S.C.A. § 5103(a) as to the matter of entitlement to nonservice-connected death pension benefits (to include special monthly pension).

3.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the deceased widow of the Veteran (i.e, her mother) as to the October 2009 claim.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform the appellant of this in a correspondence other than a supplemental statement of the case.

4.  Thereafter, readjudicate the claim of entitlement to nonservice-connected death pension benefits (including special monthly pension).  (If the appellant is not substituted for the deceased widow, readjudicate the above claim for accrued benefits purposes.)  If any benefit sought on appeal remains denied, the AOJ should provide the appellant with a supplemental statement of the case, and allow an appropriate period of time for a response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

